Citation Nr: 0519166	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to a back disorder.  

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Muskogee, Okalahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  
The Board remanded those claims for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran was treated on two occasions in service for 
low back pain which resolved without residual disability.  

3.  There is no medical evidence to show that the veteran's 
present low back complaints are in any way related to his 
active service.  

4.  The veteran does not have a psychiatric disorder linked 
to service or to any service-connected disability.  

5.  There is no medical evidence to show that the veteran 
presently has hemorrhoids linked to service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A psychiatric disorder was not incurred in or aggravated 
by service, nor is it secondary to service connected 
disability.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.159, 3.310 
(2004).  

3.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
March 2001 and again in April 2004, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for service connection.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that may not have occurred here, content 
complying notice was eventually accomplished, as described 
above, together with appropriate due process.  Accordingly, 
to proceed to a decision on the merits would not be 
prejudicial to the appellant.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection

The veteran and his representative contend, in essence, that 
the veteran has a low back disorder due to a fall in service 
from an aircraft.  It is also maintained that the veteran 
currently suffers from depression as a result of his low back 
disorder.  Further, it is asserted that the veteran has 
hemorrhoids which he sustained from his fall in service.  He 
maintains that he should receive service connection for all 
three disorders.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In this case, a review of the record reveals the veteran was 
treated on two occasions in service for complaints of low 
back pain.  He was given a rub for the back and heat was 
applied.  Upon separation examination in October 1970, 
clinical evaluation of the spine proved normal.  

The veteran testified at his videoconference hearing in 
May 2003, that he was treated within one year of service 
discharge by a chiropractor for his back pains and later, in 
1988, began receiving orthopedic treatment from a private 
doctor for his low back disorder.  There are no medical 
records from the chiropractor of record, as the veteran 
asserts that the chiropractor would not provide him records 
of his treatment.  Additionally, although there is numerous 
medical evidence, private and VA, which show that the veteran 
has been treated from the 1980's to the present for back 
complaints, none of them associate the veteran's low back 
disorder to an event in service.  

The veteran's ex-wife indicated in a 2004 letter to VA that 
the veteran has had back complaints since service, as well as 
in June 2003, a former employer indicated that he was told by 
the veteran that his numerous back complaints were the result 
of injury sustained in service.  However, neither of these 
persons are medical practitioners competent to offer opinions 
on the origins of medical disabilities.  

Furthermore, the veteran underwent a VA examination in 
June 2004, for examination and an opinion as to the etiology 
of his low back disorder.  The examiner indicated that it was 
her opinion, after thorough review of the claims folder, that 
the veteran's current low back disorder was not likely the 
result of the veteran's military service.  

Since the veteran was treated on only two occasions in 
service for back complaints with no residual disability as 
reflected in the service medical records, and no medical 
evidence of record links the veteran's present low back 
disorder to service, service connection for a low back 
disorder is not warranted.  

Regarding the veteran's claim of service connection for a 
psychiatric disorder, it is clear from the medical evidence 
of record that the veteran has been diagnosed with 
depression.  However, his service medical records reflect no 
psychiatric diagnosis or complaints and no competent evidence 
links current disability to service or service connected 
disability.  (The veteran is not service connected for a low 
back disorder.)  Therefore, there is no basis upon which 
service connection can be granted in this regard.   

As to the veteran's claim for service connection for 
hemorrhoids, the veteran claimed that he has hemorrhoids as a 
result of the fall he says he sustained from a helicopter in 
service.  He testified in May 2003 at his videoconference 
hearing that he had surgery for hemorrhoids on two occasions, 
one at Hillcrest Hospital in 1973, and the other, later on, 
and he was unable to remember the doctor's name or the 
facility.  A private medical record in 1998 indicated a past 
surgery for hemorrhoids and a March 2001 VA examination 
related a history of the veteran having a hemorrhoidectomy 
one month prior to the examination.  In June 2004, the 
veteran underwent a VA examination.  During that examination, 
he refused to submit to a rectal examination.  The examiner 
indicated that there was no diagnosis for hemorrhoidal 
condition because of the veteran declined to have a rectal 
examination.  Service records do not reflect treatment for 
hemorrhoids.  

Absent evidence of the claimed disability in service, or 
competent evidence linking current disability to service, a 
basis upon which to establish service connection for 
hemorrhoids has not been presented, and this aspect of the 
appeal is denied.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a psychiatric disorder, including as 
secondary to service connected disability is denied.  

Service connection for hemorrhoids is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


